NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         MAY 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LORRAINE FREEMAN,                               No.    17-15670

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01031-BAM

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                             Submitted May 25, 2018**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges

      Lorraine Freeman appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Freeman’s application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We review a district court’s decision to affirm a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determination of the Social Security Administration de novo. Garrison v. Colvin,

759 F.3d 995, 1010 (9th Cir. 2014). Because we conclude that the Commissioner’s

determination was supported by substantial evidence and free of legal error, we

affirm.

      The ALJ gave specific and legitimate reasons for (1) giving “little weight” to

Dr. Dhawan’s opinion, and (2) only “some weight” to Dr. Singh’s opinion. See id.

at 1012 (requiring specific and legitimate reasons to reject the contradicted opinion

of a treating or examining physician). Dr. Dhawan examined Freeman only one

time, and both Dr. Dhawan’s and Dr. Singh’s opinions “contrast[ed] sharply with

other evidence of record, particularly the opinion of consultative examiner Dr. Van

Kirk.” Dr. Van Kirk opined that Freeman “was capable of working at a light

exertional level, with postural, manipulative, and environmental limitations.” In

contrast to the diminished weighting given to Dr. Dhawan and Dr. Singh, the ALJ

gave “substantial weight” to Dr. Van Kirk’s input. The ALJ explained his

evaluative choice as follows: Dr. Van Kirk’s “opinion was based upon a thorough,

well-documented examination. Additionally, Dr. Van Kirk is Board-certified in

orthopedics, which gives his opinion greater weight.” See Molina v. Astrue, 674
F.3d 1104, 1112 (9th Cir. 2012) (explaining that the ALJ may give greater weight

to the opinion of a specialist in the relevant field).

      Moreover, the ALJ properly discredited Freeman’s testimony based on her


                                            2                                 17-15670
activities, reasonably concluding that even with several accommodations, her

ability to maintain a high grade point average in college classes and drive a long

distance to campus was inconsistent with the degree of limitations she alleged in

her testimony. See Garrison, 759 F.3d at 1016 (explaining that the ALJ properly

discredits claimant testimony when their activities as actually performed are

inconsistent with their testimony regarding their limitations).

      Accordingly, the ALJ did not err in either formulating his hypothetical

question to the vocational expert, or in determining Freeman’s residual functional

capacity.

      We do not consider any additional contentions that are not specifically and

distinctly raised in Freeman’s opening brief. See Carmickle v. Comm’r, Soc. Sec.

Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008).

      AFFIRMED.




                                          3                                     17-15670